department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-119859-09 date date internal_revenue_service number release date index number --------------------------------- ------------------------------- ------------------------------------------------------------ ----- --------------------------------------------- ------------------------------------- ---------------------------------------- -------------------------------------------- ------------------------ --------------------------------------------------------- ---------------------------------------------- legend state ---------- practice plan a --------------------------------------------------------------- university b ------------------------ company c ------------------------------------------------------- dear ------------------------------------------ this is in reply to a ruling_request submitted by your authorized representatives on behalf of practice plan a and university b with regard to the status of individuals employed by an llc owned by one of the entities for purposes of applying the common_paymaster rules found in sec_3121 of the internal_revenue_code the code in particular a ruling has been requested that individuals employed by an llc owned by practice plan a will not be included in determining whether of practice plan a’s employees are concurrently employed by both entities for purposes of sec_3121 facts practice plan a is a state nonprofit corporation and is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and sec_509 of the code plr-119859-09 university b is a public university exempt from federal_income_tax under sec_115 of the code as well as an educational_organization described in sec_170 of the code university b employs health professionals as faculty members at its medical school beginning on or about date and continuing over a period of several years various faculty practice plans and private physician groups are expected to be consolidated into practice plan a this will occur through a series of transactions pursuant to which faculty practice plans and private physician practices will be dissolved and their physicians employed by practice plan or through the sale of the faculty practice plan’s or private physician practice’s assets to practice plan a as part of the consolidation it is anticipated that substantially_all physicians employed by university b and a significant number of non-university employed physicians will become employees of practice plan a you have represented that at all times significantly more than of the physicians employed by practice plan a will be concurrently employed by practice plan a and university b practice plan a is the sole member of company c a state limited_liability_company company c has been created to provide administrative and managerial_services to practice plan a practice plan a will manage company c as its sole member it is anticipated that many of the non-physician employees associated with the clinical practices operated by both university employed physicians and non-university employed physicians will be employed by company c the employment of non- physician employees is being transferred from their current employers to company c in order to consolidate a number of duplicative administrative functions these non- physician employees will continue to provide the same services to practice plan a physicians that they currently provide and are generally expected to provide those services at the same locations from which those services are presently provided company c will maintain a separate payroll through which the non-physician employees will be paid the services of the non-physician employees will be provided to practice plan a pursuant to a support services agreement law and analysis the federal_insurance_contributions_act fica imposes a tax on the income of every individual that equals a percentage of wages received by the individual see code sec_3101 fica also imposes an excise_tax on each employer with respect to having individuals in his employ that is equal to a specified percentage of wages paid_by his employer see code sec_3111 the definition of wages in code sec_3121 excludes that portion of remuneration for employment paid_by an employer to an individual that exceeds the contribution_and_benefit_base or wage_base as determined under section of the social_security act plr-119859-09 sec_3121 of the code provides that for purposes of sec_3102 employee fica_taxes employer fica_taxes and a taxable_wage_base if two or more related corporations concurrently employ the same individual and compensate such individual through a common_paymaster which is one of such corporations each such corporation shall be considered to have paid as remuneration to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as remuneration to such individual amounts actually disbursed to such individual by another of such corporations sec_125 of the social_security amendments of pub_l_no 97_stat_65 amended sec_3121 of the code with respect to the treatment of certain faculty practice plans sec_125 provides that the following entities are deemed to be related corporations eligible for common_paymaster treatment with respect to fica_taxes a state university that employs health professionals as faculty members at the university’s medical school and a faculty practice plan described in sec_501 of the code and exempt from tax under sec_501 of the code that employs faculty members of such medical school and in which percent or more of the employees of the faculty practice plan are concurrently employed by the university’s medical school the thirty percent test furthermore sec_125 of pub_l_no provides that remuneration that is disbursed by the faculty practice plan to a health professional employed by both the practice plan and the university shall be deemed to have been actually disbursed by the university as a common_paymaster and not to have been actually disbursed by the faculty practice plan additionally section of the small_business job protection act of pub_l_no 110_stat_1755 further amended sec_3121 of the code to provide that for wages paid after date that the treatment of faculty practice plans and universities contained in sec_125 of pub_l_no would also apply in cases where the remuneration for the health professional’s services to a faculty practice plan are paid_by the state university through a university agency account that is funded by the practice plan if a faculty practice plan and a university meet the requirements of sec_125 of pub_l_no all remuneration disbursed by the faculty practice plan to health professionals employed by both the university and the faculty practice plan shall be treated as disbursed by the university as common_paymaster all other remuneration disbursed by the faculty practice plan to other individuals is treated as disbursed by the faculty practice plan additionally in accordance with sec_3121 of the code the faculty practice plan does not have the obligation to withhold the employee portion of plr-119859-09 fica_taxes under sec_3102 of the code and to pay the employer portion of fica under sec_3111 of the code on remuneration paid to health professionals who are concurrently employed by the university and the faculty practice plan furthermore sec_3121 also aggregates the remuneration paid_by the university and the faculty practice plan to an employee concurrently employed by both entities for purposes for determining the fica wage_base under sec_3121 of the code while a limited_liability_company llc that has a single owner and has not elected to be taxed as a corporation is a disregarded_entity separate from its owner for income_tax purposes beginning date sec_301_7701-2 of the treasury regulations provides that an llc with a single owner that has not elected to be taxed as a corporation will not be treated as a disregarded_entity separate from its owner for purposes of taxes imposed under subtitle c- employment_taxes and collection of income_tax chapter sec_21 sec_22 sec_23 sec_23a sec_24 and sec_25 of the code for employment_tax purposes sec_301_7701-2 provides that an entity that is otherwise disregarded as an entity separate from its owner but for sec_301_7701-2 is treated as a corporation separate from its single owner as such the llc with a single owner must withhold report and remit employment_taxes with respect to those individuals directly employed by the entity using its own name and employer_identification_number you represent that thirty percent or more of the employees of practice plan a disregarding the employees of company c will be concurrently employed by the university if on the other hand the employees of company c are included for purposes of the thirty percent test you represent that less than thirty percent of the combined workforce of practice plan a and company c would be concurrently employed by the university if the employees of company c are included for this purpose the practice plan and the university cannot qualify for common_paymaster treatment under sec_3121 of the code company c a single member llc is treated as a corporation separate from its single owner for all employment_tax purposes as of date as the common_paymaster rules of sec_3121 of the code as amended by sec_125 of pub_l_no are employment_tax provisions for purposes of applying the common_paymaster rules company c is a separate corporation distinct from practice pan a its single member owner those individuals solely employed by company c are employees of company c and not employees of practice plan a accordingly we conclude in light of sec_301_7701-2 of the treasury regulations that for purposes of applying the common_paymaster rules the employees of company c will not be included as employees of practice plan a for purposes of determining whether the thirty percent test has been satisfied this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-119859-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
